OPINION OP THE COURT BY
FREAR, C.J.
In each of these cases the defendant was convicted of a misdemeanor in the district court of North Kona, costs of court being included in the sentence, and the defendant appealed but did not pay the costs accrued, whereupon the circuit court, upon motion, dismissed the appeal. The only question now raised on the exceptions is whether payment of costs accrued .in a district court is a prerequisite to an appeal to the circuit court in a criminal case.
This is clearly so under the terms of section 1858 of the Revised Laws, but it is contended that that section is controlled in this respect by section '2819, which provides that “it shall not be lawful to take, demand or receive any court fees for the issuing of any process/’ etc., for or on behalf of any person charged with any felony or misdemeanor, “but all costs may be ordered to be paid by the person charged and convicted as part of the judgment.” These two sections are hardly inconsistent. One refers to the payment of fees before conviction, *342the other to appeals after conviction, but if there were any inconsistency between them the section relating to appeals would control. It is of a more specific character with reference to its particular subject matter; its original was of later date than the original of section 2819 (see L. of 1905, Act 3, Sec. 6); and it has been uniformly acted upon as controlling.
E. G. Peters, Attorney General, for the Territory.
G. F. Maydwell for defendants.
The exceptions are overruled.